MEMORANDUM**
Because Treasury Regulation § 1.931-1 does not establish that Johnston Atoll is a foreign country, Haessly cannot claim a deduction pursuant to 26 U.S.C. § 911. All other issues are disposed of by Farrell v. United States, 313 F.3d 1214 (9th Cir. 2002), argued by the attorney for the appellant in this matter. The decision of the Tax Court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.